DETAILED ACTION

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given in a telephone interview with John G. Posa (Registration No. 37,424) on March 08, 2022.

3.	The application’s claims 18 and 19 have been amended as follows:
18. (Currently amended) The adjustable nose pad assembly of claim 17, wherein the front mounting block [[turns upside down to facilitate adjustable, vertical displacement of nose pad mounting.
  
19. (Currently amended) The adjustable nose pad assembly of claim 17, wherein: the rear mounting block has a rear surface; and
one of the front mounting blocks or another one of the rear mounting blocks [[mounts against the rear surface to provide a side-to-side gap for receiving a drop-in optical component.


Reason For Allowance

4.	Claims 11-19 are allowed.
5.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection assembly for a set of eyeglass frames includes one or more spacer components configured for placement between the plate and the bridge portion of the eyeglass frames to adjust the distance between the plate and the bridge portion of the eyeglass frames.

6.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872